Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-8, 10-14, 16, 18-21, and 31 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to sufficiently describe and/or suggest a system or method comprising: 
a storage device storing a set of instructions; 
a processor in communication with the storage device, wherein when executing the set of instructions, the processor is configured to cause the system to: 
obtain real-time information associated with a bicycle;
obtain reference information associated with the bicycle, wherein the real-time information and the reference information include at least one of groups:
a first voltage detected by a voltage detector from a power supply installed on a wheel of the bicycle and a reference voltage that is associated with the wheel of the bicycle;
a second voltage that is associated with a solar panel installed on the bicycle and a voltage range that is associated with the solar panel: or
a real-time level signal associated with a connection between the solar panel and a lock of the bicycle and a reference level signal that is associated with the connection between the solar panel and the lock of the bicycle;
determine, based on the real-time information and the reference information, abnormal information associated with the bicycle, the abnormal information including at least one of deformation information of the wheel of the bicycle, fault information of the solar panel installed on the bicycle, or fault information of the connection between the solar panel and the lock of the bicycle; and
transmit the abnormal information to a server or a terminal device associated with the bicycle according to a Narrow Band Internet of Things (NB-loT) technique or a Long Range (LoRa) technique.

These, along with further limitations set forth by the claims render the application allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC M BLOUNT whose telephone number is (571)272-2973. The examiner can normally be reached M-F 9:00a - 5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ERIC M. BLOUNT
Primary Examiner
Art Unit 2684



/Eric Blount/Primary Examiner, Art Unit 2684